vacated and to admit the 2006 will into probate. The district court
                       vacated its prior order and revoked the March 12 letter and March 16 will
                       from probate, and the court reserved judgment on admitting the 2006 will
                       into probate.' Zuritsky and Winigrad appealed.
                                   Zuritsky and Winigrad argue that the March 12 letter was a
                       holographic will incorporating the March 16 will by reference and that,
                       together, they effectively revoked the 2006 will and directed that Zuritsky
                       and Winigrad receive all of Feldman's property. We review de novo
                       whether a document is a valid will and the interpretation of a will or a
                       statute. In re Estate of Melton, 128 Nev., Adv. Op. 4, 272 P.3d 668, 673
                       (2012).
                                   "A holographic will is a will in which the signature, date and
                       material provisions are written by the hand of the testator, whether or not
                       it is witnessed or notarized." NRS 133.090(1). In this case, it is not
                       disputed that the signature, date and provisions of the March 12 letter
                       were handwritten by Feldman. The parties dispute, however, whether the
                       language Feldman used in the letter is sufficient to• demonstrate
                       Feldman's testamentary intent, and the district court determined that it
                       was not sufficient. In that regard, the letter indicates that Feldman was
                       enclosing copies of his will, that he wished Zuritsky and Winigrad to
                       receive the equity in his home, and that Zuritsky and Winigrad were the



                             'As a consequence, the admission of the 2006 will into probate is not
                       before this court, and we make no comments and reach no legal
                       conclusions regarding the merits of admitting the 2006 will into probate or
                       what effect the 2012 documents may have on the 2006 will, if any.




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1907A    0.)tapn
                 only family he had left. We hold that these material provisions are
                 sufficient indicia of testamentary intent for the March 12 letter to qualify
                 as a holographic will. See In re Estate of Melton, 128 Nev., Adv. Op. 4, 272
P.3d at 674 (construing a letter as a will); see also In re Van Voast's Estate,
                 266 P.2d 377, 379 (Mont. 1953) (stating that a letter may be construed as
                 a will where the letter demonstrates the testator's "intention to create a
                 revocable disposition of his property" that will "take effect only upon his
                 death" (internal quotations omitted)). Accordingly, we reverse the portion
                 of the district court's order revoking the March 12 letter from probate.
                               Regarding the March 16 will, the probate commissioner and
                 the district court found that the March 16 will was not a valid will because
                 it contained the signature of only one witness, in violation of NRS 133.040.
                 To the extent that the March 16 will contains only one signature, we
                 affirm the district court's order that the March 16 will does not comply
                 with the strict formalities of NRS 133.040. However, the probate
                 commissioner and the district court did not consider whether some other
                 means might be used to admit the March 16 will, including whether the
                 March 16 will might be incorporated by reference into the March 12 letter.
                 See In re Foster's Estate, 82 Nev, 97, 101-02, 411 P.2d 482, 484-85 (1966);
                 see also Restatement (Third) of Property (Wills and Other Donative
                 Transfers) §§ 3.3 (defining harmless error), 3.6 (defining incorporation by
                 reference) (1999). Extrinsic evidence is admissible when making these
                 inquiries. 2 See Restatement §§ 3.3, 3.6. We decline to reach these issues


                       2 For
                           example, the probate commissioner and the district court made
                 no findings concerning whether the date on the March 12 letter was a
                                                                      continued on next page...



SUPREME COURT
        OF
     NEVADA                                             3
(0) 1947A    e
                    and remand this matter to the district court for it to consider these factual
                    matters. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for further proceedings.




                                             Saitta


                                                                                            J.
                    Gib bo ris                                    Pickering



                    cc: Hon. Gloria Sturman, District Judge
                         Lansford W. Levitt, Settlement Judge
                         Gordon Silver/Las Vegas
                         Gordon Silver/Reno
                         Johnson & Johnson
                         Eighth District Court Clerk




                    ...continued
                    mistake in light of, among other things, the March 16 will and Winigrad's
                    affidavit stating that both documents were received in the same envelope.
                    While we highlight this question as one of the factual issues that remains,
                    we make no findings or conclusions that the date actually was a mistake;
                    this is for the fact finder to consider in the first instance.




SUPREME COURT
       OF
     NEVADA
                                                              4
(0) 1947A cregg#P